               Case 1:16-cv-03430-RA-DCF Document 90 Filed 04/22/19 Page 1 of 1

      ANDERSON KILL                  P.C.
                                                                          Attorneys and Counselors at Law

      1251 AVENUE OF THE AMERICAS • NEW YORK, NY 10020
      TELEPHONE: 212-278-1000 • FAX: 212-278-1733
      www.andersonkill.com
                                                                                   Ethan W. Middlebrooks, Esq.
                                                                               emiddlebrooks@andersonkill.com
                                                                                                 212-278-1324



      By ECF and Hand Delivery                                                             April 22, 2019

      The Honorable Ronnie Abrams
      United States District Court
      Southern District of New York
      40 Foley Square, Room 2203
      New York, NY 10007

               Re:      Raptor Trading Sys., Inc. v. Beth, et al., No. 1:16-cv-3430-RA-DCF
                        Wallach, eta!., v. Lardos, etal.,No.I:I6-cv-5392-RA-DCF
      Dear Judge Abrams:

              This firm represents Plaintiff Raptor Trading Systems, Inc. and Defendants Theodoros
      Lardos, Mark Hinman, Nelson Ignacio, and Alejandro Gil (collectively, "Raptor") in the above-
      referenced actions. Pursuant to Your Honor's Orders dated April 18, 2019, Raptor respectfully
      submits for in camera review a thumb drive containing electronic copies of: ( 1) the documents at
      issue in Michael Wallach and David Beth's objections to Magistrate Judge Freeman's April 6,
      2018 discovery Order; and (2) a PDF and Excel spreadsheet of Raptor's privilege log entries for
      these documents only.

               As to the format of the in camera production, for any document that was produced in this
      litigation in redacted form, Raptor has supplied Your Honor with both the redacted and
      unredacted version. Additionally, to the extent that Raptor has not claimed privilege as to a
      portion of an e-mail chain, Raptor has indicated on the document the Bates number where that
      portion of the document has been produced in this litigation.

                                                            Respectfully Submitted,




                                                            Ethan W. Middlebrooks

      Enclosures (by hand delivery only)

      cc:     All Counsel ofRecord (by ECF without enclosures)




 New York, NY • Los Angeles, CA • Stamford, CT • Washington, DC • Newark, NJ • Philadelphia, PA
docs-1 00119151.2
